NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 19a0188n.06

                                           No. 18-1927

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                    FILED
                                                                               Apr 15, 2019
WESTON RAYFIELD,                     )
                                                                          DEBORAH S. HUNT, Clerk
                                     )
      Plaintiff–Appellant,           )
                                     )                 ON APPEAL FROM THE UNITED
v.                                   )                 STATES DISTRICT COURT FOR
                                     )                 THE WESTERN DISTRICT OF
CITY OF GRAND RAPIDS, MICHIGAN; )                      MICHIGAN
KENT COUNTY, MICHIGAN; ERIC )
HORNBACHER;       CRAIG     GLOWNEY; )
                                                                OPINION
UNKNOWN OFFICER,                     )
                                     )
      Defendants–Appellees.          )



Before: MOORE, SUTTON, and MURPHY, Circuit Judges.

       KAREN NELSON MOORE, Circuit Judge. Weston Rayfield appeals the district

court’s dismissal of his 42 U.S.C. § 1983 action for failure to state a claim. Rayfield brought

claims alleging false arrest against the named officers and unlawful detention against the named

officers and John Doe. Rayfield also asserts Monell liability as to the City of Grand Rapids

(“City”) and Kent County (“County”) based on his prolonged detention––three days––following

his warrantless arrest. Because we conclude that the officers had probable cause to arrest Rayfield

for violating a Personal Protection Order (“PPO”) and because Rayfield’s rights regarding his

prolonged detention were not “clearly established,” we AFFIRM the district court’s dismissal of

Rayfied’s false arrest and unlawful detention claims. As for the municipal defendants, because

Rayfield’s claims against the County and the John Doe County defendants do not relate back to
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


his original complaint pursuant to Federal Rule of Civil Procedure 15(c), we AFFIRM the district

court’s dismissal of the claims against the County defendants. Finally, because Rayfield’s rights

regarding his prolonged detention were not “clearly established” in October 2014, we AFFIRM

the district court’s dismissal of Rayfield’s Monell municipal liability claim against the City.

                      I. FACTUAL & PROCEDURAL BACKGROUND

       The following facts are taken from Rayfield’s amended complaint, as well as from the

documents described in Rayfield’s amended complaint and attached to the motion to dismiss filed

by the City and the named defendants. See Gavitt v. Born, 835 F.3d 623, 640 (6th Cir. 2016) (“[A]

court may consider exhibits attached to the complaint, public records, items appearing in the record

of the case, and exhibits attached to defendant’s motion to dismiss, so long as they are referred to

in the complaint and are central to the claims contained therein, without converting the motion to

one for summary judgment.”).1

       Rayfield, a self-described artist, author, designer, and business consultant, has been

involved in Art Prize, an art festival event in Grand Rapids, Michigan, since 2010. R. 15 (Am.


       1
          Rayfield contends that the district court, in granting defendants’ motions to dismiss,
improperly relied upon the contents of a video that Rayfield made prior to his arrest. Although the
district court briefly described the contents of the video and noted that, after “actually viewing the
video,” the video was not the “smoking gun of exoneration that Mr. Rayfield supposes it to be,”
the district court’s resolution of the defendants’ motions to dismiss did not ultimately rely upon
the contents of the video. R. 39 (Order at 10 n.6) (Page ID #309). Rather, the district court
concluded that, because the officers had probable cause to arrest Rayfield and were not required
to view the video at all, Rayfield had failed to state a claim for relief. Id. at 9–10 (Page ID #308–
09). Moreover, the district court explicitly noted that “[t]he Court makes no findings of fact in this
Opinion and Order.” Id. at 2 n.2 (Page ID #301). The district court’s statement about the contents
of the video is thus more accurately viewed as an extraneous comment, rather than an alternative
holding based upon inappropriately viewed evidence.


                                                  2
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


Compl. ¶ 13) (Page ID #83).2 While involved in Art Prize, Rayfield developed a professional and

romantic relationship with Susan Smith (“Smith”), who permitted Rayfield to occupy a rental

property Smith owned at 1007 Kendalwood in exchange for Rayfield’s remodeling assistance. Id.

¶ 15 (Page ID #83–84). The rental property was divided into two rental units; the upper property

was occupied by Nancy Sawinski (“Sawinski”). Id. ¶ 18 (Page ID #84). The two units shared a

garage. See id. ¶ 21 (Page ID #85).

       In 2014, the relationship between Rayfield and Smith “soured” and Smith subsequently

sought to evict Rayfield from the 1007 Kendalwood unit. Id. ¶ 19 (Page ID #84). When Rayfield

resisted the eviction, Sawinski––in an attempt to assist Smith––sought and received a PPO against

Rayfield. Id. ¶ 21 (Page ID #85). The PPO prohibited Rayfield from “approaching or confronting

[Sawinski] in a public place or on private property” or “entering onto or remaining on property

owned, leased, or occupied by [Sawinski].” R. 26-1 (PPO at 1) (Page ID #152). Rayfield contends

that there was no basis for the PPO and that, because Sawinski and Rayfield jointly shared the

garage, the PPO was difficult to enforce. R. 15 (Am. Compl. ¶ 22) (Page ID #85). Additionally,

Rayfield asserts that, in an August 30, 2014 police report, the Grand Rapids Police Department

documented the fact that Sawinski “admittedly obtained the PPO in an attempt to circumvent the

eviction process” and that a PPO “would be virtually impossible to enforce fairly, considering

current living arrangements.” Id. ¶ 23 (Page ID #85).



       2
         At the time of the events described in Rayfield’s complaint, Rayfield was known as Gary
Satterfield. R. 15 (Am. Compl. ¶ 1) (Page ID #82). Although Rayfield has since changed his
name, the relevant documents referenced in his complaint refer to him as “Gary Satterfield.” Id.


                                               3
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


       On September 17, 2014, Smith filed a complaint for eviction against Rayfield. Id. ¶ 24.

The complaint and summons were issued on September 22, 2014, with a hearing set for October

2, 2014. Id. ¶ 25 (Page ID #85–86). On October 1, 2014, one day before the eviction hearing,

Sawkinski “called the Grand Rapids Police pertaining to an altercation with [Rayfield] in the

garage of the” property. Id. ¶ 26 (Page ID #86). Officers Eric Hornbacher and Craig Glowney

responded to the call and ultimately arrested Rayfield for violating the PPO. Id. ¶¶ 27–28 (Page

ID #86). According to Hornbacher’s police report, as quoted in Rayfield’s amended complaint,

“[b]efore going on scene Officer Glowney and I checked on that PPO and it appeared to still be in

place.” Id. ¶ 28 (Page ID #86). Additionally, although the report indicated that Rayfield told the

officers at the scene that he had gone to court the previous day to vacate the PPO, “RADIO

confirmed that the PPO was still valid.” Id. ¶ 29 (Page ID #86). When officers arrived, Rayfield

told the officers that he had a video of the incident which showed that Sawinski was the aggressor

in the altercation and that Rayfield had not violated the PPO. Id. ¶ 31 (Page ID #86). The officers

refused to look at the video before arresting Rayfield. Id. Finally, Hornbacher’s report contains

the following language, quoted in Rayfield’s amended complaint:

       At this time I am requesting that this PPO be reviewed for possible termination.
       From the calls for service here since it went into effect Nancy has shown that she
       is willing to confront and aggravate Gary (and he the same to her). That is not the
       actions of someone who apparently convinced a judge she feared for her safety
       (which she claimed to me). If not vacated then maybe an additional provision (such
       as distance) could be entered to keep the 2 away from each other better that [sic]
       what has taken place so far.

Id. ¶ 30 (Page ID #86).




                                                4
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


       “At some point after his arrest,” Rayfield’s custody was transferred from the Grand Rapids

Police Department, i.e., the City, to the County. Id. ¶ 33 (Page ID #87). Rayfield contends that

his transfer was pursuant to an agreement between the City and the County wherein individuals

arrested by the Grand Rapids Police Department “would be housed in facilities controlled and

operated by the County of Kent.” Id. ¶ 34 (Page ID #87). Rayfield asserts that he “was detained

for nearly three days” and was not released until October 3, 2014, even though he repeatedly told

“the persons detaining him at the County of Kent facility” that he needed to be in court for the

eviction proceedings on October 2, 2014. Id. ¶ 39, 44 (Page ID #88). Rayfield contends that the

length of his detention was in violation of Michigan Compiled Laws § 764.15b(2), which requires

that an individual arrested for violating a PPO be brought before a court for a hearing within

24 hours following his arrest. Id. ¶ 35 (Page ID #87) (quoting Mich. Comp. Laws § 764.15b(2)).3

Due to his allegedly unlawful detention, Rayfield missed the October 2, 2014 eviction hearing and

was later evicted from 1007 Kendalwood. Id. ¶¶ 46–48 (Page ID #89).

       On September 28, 2017, Rayfield filed a complaint under 42 U.S.C. § 1983, in which he

named as defendants the City of Grand Rapids, the Grand Rapids Police Department, Hornbacher,

Glowney, and John Doe, who was described as “one or multiple as-yet-unidentified officers,

employees, or affiliates of the City of Grand Rapids and/or the Grand Rapids Police Department

who were involved in the detention of [Rayfield] from October 1, 2014 through October 3, 2014.”


       3
         Michigan Compiled Laws § 764.15b(2) explains that: “An individual arrested under this
section shall be brought before the family division of the circuit court having jurisdiction in the
cause within 24 hours after arrest to answer to a charge of contempt for violating the personal
protection order.”


                                                5
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


R. 1 (Compl. ¶ 6) (Page ID #2). The complaint raised four counts: Count I (false arrest in violation

of the Fourth Amendment against Hornbacher and Glowney); Count II (unlawful detention in

violation of the Fourth Amendment against Hornbacher, Glowney, and Doe); Count III (due

process violation against Hornbacher, Glowney, and Doe); and Count IV (municipal liability under

the Fourth Amendment against the City of Grand Rapids and the Grand Rapids Police

Department).

       Pursuant to a stipulation order, R. 9, and following “post-filing discussions and exchange

of information” between Rayfield’s attorney and the City, Rayfield moved to amend the complaint

on January 9, 2018 to add the County as a defendant, R. 11 (Mot. to Amend); R. 15 (Am. Compl.).

In the amended complaint, Rayfield removed the Grand Rapids Police Department as a defendant

and recharacterized the John Doe defendant as being “one or multiple as-yet-unidentified officers,

employees, or affiliates of the City of Grand Rapids and/or the County of Kent who were involved

in the detention of Plaintiff from October 1, 2014 through October 3, 2014 or whose actions or

failures to act resulted in [the] same.” R. 15 (Am. Compl. ¶ 6) (Page ID #82). The amended

complaint repeats the same counts enumerated above and contends that both the City and County

were liable for Rayfield’s extended, three-day detention because neither defendant “provides its

police officers with [ ] training as to Michigan law’s requirements and timeframes for disposition

of a person arrested for a purported PPO violation.” R. 15 ¶¶ 89–90 (Page ID #95–96). Rayfield

also asserts this detention was in violation of “his constitutional rights.” Id. ¶ 95 (Page ID #96).

       The City and the named officers, as well as the County, subsequently filed motions to

dismiss for failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). Following


                                                  6
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


a hearing on the motions, the district court on July 17, 2018 granted the defendants’ motions to

dismiss all claims. The district court concluded that: (1) the officers had probable cause to arrest

Rayfield for violating the PPO and were not required to view the video that Rayfield attempted to

show them; (2) Rayfield had not asserted a plausible claim that the officers were responsible for

his extended detention; (3) Rayfield’s claims against the John Doe defendants and the County were

barred by the applicable statute of limitations and did not relate back to the original complaint; and

(4) Rayfield had not asserted a plausible Monell claim against the City or County. See generally

R. 39 (Order); R. 40 (Judgment). This timely appeal followed.

                                  II. STANDARD OF REVIEW

        We review de novo a district court’s judgment dismissing a case for failure to state a claim

under Rule 12(b)(6). Wesley v. Campbell, 779 F.3d 421, 428 (6th Cir. 2015). In order to survive

a motion to dismiss, a “plaintiff must ‘allege facts that “state a claim to relief that is plausible on

its face” and that, if accepted as true, are sufficient to “raise a right to relief above the speculative

level.”’” Id. at 427 (quoting Handy-Clay v. City of Memphis, 695 F.3d 531, 538 (6th Cir. 2012)

(alteration incorporated)). “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In ruling

on the motion to dismiss, the court must “construe the complaint in the light most favorable to the

plaintiff, accept[ing] its allegations as true, and draw[ing] all reasonable inferences in favor of the

plaintiff.” Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007), cert. denied, 552 U.S. 1311

(2008). “The defendant has the burden of showing that the plaintiff has failed to state a claim for

relief.” Id.


                                                   7
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


                                         III. DISCUSSION

A. The Relation-Back Doctrine

         As an initial matter, Defendant County asserts that the claims against the County and John

Doe County defendants are time-barred, as they were brought more than three years after the events

at issue in this case. See County Brief at 9. Rayfield concedes that the allegations against the

County defendants were technically beyond the applicable three-year statute of limitations because

they were first filed in January 2018. Rayfield Brief at 36–37. However, Rayfield contends that,

pursuant to Federal Rule of Civil Procedure 15(c), the claims against the County defendants relate

back to his original, timely filed, complaint. Id. at 36–45. The district court concluded that the

claims against the County defendants did not relate back. R. 39 (Order at 15–19) (Page ID #314–

18). We review de novo a district court’s conclusion that an amended complaint does not relate

back to the original complaint. Durand v. Hanover Ins. Grp., Inc., 806 F.3d 367, 374 (6th Cir.

2015).

         Under Rule 15(c)(1)(C)

         “An amendment to a pleading relates back to the date of the original pleading when:
         . . . the amendment changes the party or the naming of the party against whom a
         claim is asserted, if Rule 15(c)(1)(B) is satisfied and if, within the period provided
         by Rule 4(m) for serving the summons and complaint, the party to be brought in by
         amendment: (i) received such notice of the action that it will not be prejudiced in
         defending on the merits; and (ii) knew or should have known that the action would
         have been brought against it, but for a mistake concerning the proper party’s
         identity.




                                                   8
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


Rule 15(c)(1)(B), in turn, requires that “the amendment asserts a claim or defense that arose out of

the conduct, transaction, or occurrence set out––or attempted to be set out––in the original

pleading.”

       Although Rayfield does not explicitly articulate this, it is clear to us that any claims against

the John Doe City defendants are not time-barred. Specifically, in Rayfield’s original, timely filed

complaint, Rayfield identified the John Doe defendants as “one or multiple as-yet-unidentified

officers, employees, or affiliates of the City of Grand Rapids and/or the Grand Rapids Police

Department who were involved in the detention of Plaintiff from October 1, 2014 through October

3, 2014.” R. 1 (Compl. ¶ 6) (Page ID #2). In his amended complaint, Rayfield describes the John

Doe defendants as “one or multiple as-yet-unidentified officers, employees, or affiliates of the City

of Grand Rapids and/or the County of Kent who were involved in the detention of Plaintiff from

October 1, 2014 through October 3, 2014 or whose actions or failures to act resulted in [the] same.”

R. 15 (Am. Compl. ¶ 6) (Page ID #82) (emphasis added). Because both complaints bring claims

against some of the same John Doe defendants, i.e., those employed by the City, those claims need

not “relate back” to the original complaint. We therefore focus our analysis on the additions of

the County and the John Doe County defendants. We conclude that Rule 15(c) does not permit

relation back with respect to these claims.

       First, we have previously held that Rule 15(c) is inapplicable when the plaintiff seeks to

add, rather than subtract or change, the named defendants. See Cox v. Treadway, 75 F.3d 230, 240

(6th Cir.), cert. denied, 519 U.S. 821 (1996) (“Sixth Circuit precedent clearly holds that new parties

may not be added after the statute of limitations has run, and [ ] such amendments do not satisfy


                                                  9
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


the ‘mistaken identity’ requirement of Rule 15(c)(3)(B).” (citing In re Kent Holland Die Casting

& Plating, Inc., 928 F.2d 1448, 1449–50 (6th Cir. 1991); Marlowe v. Fisher Body, 489 F.2d 1057,

1064 (6th Cir. 1973)); see also Ringrose v. Engelberg Huller Co., 692 F.2d 403, 404–05 (6th Cir.

1982) (apparently concluding that the plaintiff was merely correcting a misnomer when the

plaintiff added two successor companies once it became clear that the originally named defendant

was no longer in business); cf. Ham v. Sterling Emergency Servs. of the Midwest, Inc., 575 F.

App’x 610, 615–16 (6th Cir. 2014) (noting that although the plaintiff added the additional doctor

defendant without immediately removing the originally named doctor, because “[t]he amended

complaint charged Forte ‘and/or’ Wilson with the same conduct and [the plaintiff] subsequently

dropped Forte from the suit[, i]n that sense, [the plaintiff] changed the party against whom he

brought his claim and did not add a new party”).

       Additionally, our case law suggests that the “mistake” at issue in Rayfield’s case––his

ignorance of the County’s involvement in his detention––is not the type of “mistake” encompassed

by Rule 15. See Brown v. Cuyahoga County, 517 F. App’x 431, 433–34 (6th Cir. 2013) (“We

have previously held that an absence of knowledge is not a mistake, as required by Rule

15(c)(1)(C)(ii).”); Smith v. City of Akron, 476 F. App’x 67, 69 (6th Cir. 2012) (concluding that the

plaintiff was not “mistaken” about the proper defendant to name when “he simply did not know

whom to sue or opted not to find out within the limitations period”); Moore v. Tennessee, 267 F.

App’x 450, 455 (6th Cir. 2008) (“In this court, a plaintiff’s lack of knowledge pertaining to an

intended defendant’s identity does not constitute a mistake concerning the party’s identity within

the meaning of Rule 15(c).” (internal quotation marks omitted)); but see Ham, 575 F. App’x at


                                                10
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


617 (discussing but not deciding whether the plaintiff’s mistake about which doctor was actually

in charge of his care would constitute the necessary “mistake” under Rule 15).

        In response, Rayfield points out that he was unaware of the County’s role in his detention

only because the City failed to respond promptly and fully to a Freedom of Information Act request

prior to Rayfield’s filing of the original complaint. Rayfield Brief at 39–40. However, while the

City’s actions, and Rayfield’s resulting confusion, could well form the basis of an equitable-tolling

argument, Rule 15(c) is simply inapplicable to this situation.          Indeed, we have previously

recognized the distinction between Rule 15(c) and equitable tolling. See Wiggins v. Kimberly-

Clark Corp., 641 F. App’x 545, 549 (6th Cir. 2016); Brown, 517 F. App’x at 433–35 (concluding

that although a defendant’s refusal to provide information to the plaintiff may form the basis of an

equitable-tolling argument, it does not constitute a “mistake” under Rule 15(c)). Rayfield makes

no argument, either before this court or the district court, relating to equitable tolling.

        For all the reasons set forth above, Rule 15(c) does not save Rayfield’s allegations against

the County defendants. Rayfield’s allegations against the County and John Doe County defendants

are thus barred by the three-year statute of limitations. We therefore affirm the district court’s

dismissal of the County defendants.4




        4
        Moreover, and as explained further below, because Rayfield has failed to state a claim
upon which relief may be granted against all defendants, Rayfield’s allegations also fail on the
merits.


                                                  11
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


B. Individual Liability Under 42 U.S.C. § 1983

       Rayfield brings three claims against Hornbacher and Glowney, and two claims against John

Doe City defendants, in their individual capacities under 42 U.S.C. § 1983.5 Section 1983 does

not create any substantive rights; rather, it is a statutory vehicle through which plaintiffs may seek

redress for violations of a right secured by the Constitution or federal laws. See Baker v. McCollan,

443 U.S. 137, 144 n.3 (1979). Accordingly, “[a] plaintiff’s claim brought under § 1983 requires

proof that: (1) the defendant was a person acting under the color of state law, and (2) the defendant

deprived the plaintiff of rights, privileges, or immunities secured by the Constitution or laws of

the United States.” Fridley v. Horrighs, 291 F.3d 867, 871–72 (6th Cir. 2002), cert. denied, 537
U.S. 1191 (2003). Moreover, the constitutional right must be “clearly established” at the time of

the violation so that “it would be clear to a reasonable officer that his conduct was unlawful in the

situation he confronted.” Klein v. Long, 275 F.3d 544, 550 (6th Cir. 2001) (internal quotation

marks omitted), cert. denied, 537 U.S. 819 (2002). We now turn to Rayfield’s particular claims

against the individual defendants.




       5
         Although Rayfield did not specify in his complaint that he was suing Hornbacher,
Glowney, and the John Doe City defendants in their individual, rather than official, capacities,
“[w]hen a § 1983 plaintiff fails to affirmatively plead capacity in the complaint, we [ ] look to the
course of proceedings to determine whether” the defendants were aware that they were sued in
their individual capacities. Shepherd v. Wellman, 313 F.3d 963, 968 (6th Cir. 2002) (quoting
Moore v. City of Harriman, 272 F.3d 769, 772 (6th Cir. 2001) (en banc)). This includes whether
the defendants have raised the defense of qualified immunity. Id. As Hornbacher and Glowney
have both asserted the defense of qualified immunity and consistently responded to Rayfield’s
complaint in terms of individual liability, see R. 26 (Defs.’ Mot. to Dismiss Br. at 7) (Page ID
#136), we will treat these claims as being against the defendants in their individual capacities.


                                                 12
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


       1. False Arrest (Count I)

       In his first claim, Rayfield asserts that Hornbacher and Glowney lacked probable cause to

arrest him without a warrant for violating the PPO. R. 15 (Am. Compl. ¶¶ 49–58) (Page ID #89–

91). In support of his claim, Rayfield points to the fact that: (1) the Grand Rapids Police

Department acknowledged in a police report in August 2014 that Sawinski admitted that she had

secured the PPO as a way to harass Rayfield and to circumvent the eviction process; (2)

Hornbacher stated in his police report following Rayfield’s arrest that the PPO was difficult to

enforce and that it should be lifted due to Sawinski’s repeated “willing[ness] to confront and

aggravate” Rayfield; (3) Rayfield had told the officers that he had gone to court to vacate the PPO

before his arrest; and (4) the officers refused to look at a video which showed, according to

Rayfield, that Sawinski had been the aggressor and that Rayfield had not violated the PPO. Id.

¶¶ 23, 30–32, 54–56 (Page ID #85–87, 90). For the reasons set forth below, we conclude that,

although the officers should have ordinarily viewed Rayfield’s video before arresting him, because

the video would not have undermined the existence of probable cause, the district court’s dismissal

of this claim is affirmed.

               a. Applicable Law

       In order to state a claim for wrongful arrest, Rayfield must show that Hornbacher and

Glowney lacked probable cause to arrest him for violating the PPO. Wesley, 779 F.3d at 429. “An

officer possesses probable cause when, at the moment the officer seeks the arrest, the facts and

circumstances within [the officer’s] knowledge and of which [she] had reasonably trustworthy

information [are] sufficient to warrant a prudent man in believing that the [plaintiff] had committed


                                                 13
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


or was committing an offense.” Id. (internal quotation marks omitted) (alterations in original).

A probable-cause determination is based on the “totality of the circumstances” and must take into

account “both the inculpatory and exculpatory evidence.” Gardenhire v. Schubert, 205 F.3d 303,

318 (6th Cir. 2000). Thus, officers “cannot simply turn a blind eye” to exculpatory evidence,

Ahlers v. Schebil, 188 F.3d 365, 372 (6th Cir. 1999), or “ignore information which becomes

available in the course of routine investigations,” Fridley, 291 F.3d at 873. With respect to § 1983

liability, “[i]t is clearly established that arrest without probable cause violates the Fourth

Amendment.” Klein, 275 F.3d at 550 (internal quotation marks omitted).

               b. Rayfield’s Arrest

       As an initial matter, and putting aside Rayfield’s contentions regarding the video evidence,

we conclude that Hornbacher and Glowney had probable cause to arrest Rayfield on October 1,

2014. The PPO prohibited Rayfield from “approaching or confronting [Sawinski] in a public place

or on private property” or “entering onto or remaining on property owned, leased, or occupied by

[Sawinski].” R. 26-1 (PPO at 1) (Page ID #152) (emphasis added). As Rayfield admitted in his

amended complaint, the officers responded to Sawinski’s report regarding an “altercation”

between her and Rayfield in their shared garage. R. 15 (Am. Compl. ¶ 26) (Page ID #86)

(“Sawinski promptly called the Grand Rapids Police pertaining to an altercation with Plaintiff in

the garage of the house.”).6     Reasonable officers could conclude that, by engaging in an



       6
        Although we need not rely on it, we do note that in his police report following the arrest,
Hornbacher explained that: “I asked Gary if he confronted Nancy about [a missing electrical cord]
and he stated that [he] had and had video taped it. When asked where he was when he confronted
Nancy[,] Gary pointed to the east side service door to the garage.” R. 26-4 (Police Report at 4)

                                                14
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


“altercation” with Sawinski in their shared garage, Rayfield had violated both the prohibition

against “confronting” Sawinski and the prohibition against “remaining on property . . . occupied

by [Sawinski].” Moreover, prior to responding to the call, the officers confirmed that the PPO was

still in place. Id. ¶ 28 (Page ID #86). And although Rayfield contends that the officers knew he

had previously gone to court to vacate the PPO, when Rayfield raised this issue during his arrest,

the officers checked again and “RADIO confirmed that the PPO was still valid.” Id. ¶ 29 (Page

ID #86).

       Rayfield’s assertions regarding the officers’ knowledge about the impracticality of

enforcing the PPO and Sawinski’s allegedly invalid basis for seeking the PPO do not undermine

this finding. First, assuming both officers understood the impracticality of enforcing a PPO against

neighbors who shared a garage, the mere fact that an order is difficult to enforce does not suggest

that it cannot therefore be violated.

       Second, although Hornbacher requested that the PPO be lifted following Rayfield’s arrest

because “[Sawinski] has shown that she is willing to confront and aggravate [Rayfield] (and he

the same to her)” and Hornbacher did not believe that Sawinski “feared for her safety,” at the time

of his arrest, the PPO was still validly in effect. Id. ¶¶ 28–30 (Page ID #86). As noted above, at

the time of Rayfield’s arrest, a reasonable officer could conclude that Rayfield was in violation of

the clear language of the still-effective PPO when he engaged in an “altercation” with Sawinski in

their shared garage. Moreover, while the report indicated that Hornbacher did not believe that


(Page ID #162). We note that the Amended Complaint quotes from other sections of Hornbacher’s
report. R. 15 (Am. Compl. ¶¶ 28–31) (Page ID #86).


                                                15
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


Sawinski truly “feared for her safety,” the report also explained that Sawinski and Rayfield had

repeatedly “confront[ed] and aggravate[ed]” each other. Id. ¶ 30 (Page ID #86). This suggests

that, when Sawinski reported the “altercation” on October 1, 2014, Hornbacher could reasonably

believe that, yet again, Rayfield was “confronting” Sawinski, directly in violation of the plain

language of the PPO. R. 26-1 (PPO at 1) (Page ID #152). For similar reasons, even assuming

Hornbacher and Glowney were aware of the August 2014 report in which Sawinski allegedly

admitted that she had secured the PPO in order to “circumvent” the eviction process, R. 15 (Am.

Compl. ¶ 23) (Page ID #85), Hornbacher and Glowney were still faced with a situation in which

(1) a valid PPO was in effect against Rayfield and (2) Rayfield was engaging in an “altercation”

with the PPO petitioner. This was sufficient to establish probable cause to arrest Rayfield for

violating the PPO.7

       This leaves us with the issue of whether, prior to arresting Rayfield, the officers were

required to view the video that, according to Rayfield, showed that Sawinski was the aggressor

and that he had not violated the PPO. As noted above, when determining whether probable cause


       7
         Admittedly, if Rayfield’s arrest had been predicated only on Sawinski’s eye witness
statement that Rayfield had accosted her, both the August 2014 report and Hornbacher’s own
conclusions in his police report may have defeated a finding of probable cause. See Ahlers, 188
F.3d at 370 (noting that “[a]n eyewitness identification will constitute sufficient probable cause
unless, at the time of the arrest, there is an apparent reason for the officer to believe that the
eyewitness was lying, did not accurately describe what he had seen, or was in some fashion
mistaken” (internal quotation marks omitted)). However, because Rayfield stated in his amended
complaint that Sawinski had called the police “pertaining to an altercation with [Rayfield],” R. 15
(Am. Compl. ¶ 26) (Page ID #86), and explained that, at the very least, Sawinski had confronted
him in the garage, Rayfield does not challenge that an altercation occurred. Consequently,
Sawinski’s eyewitness account of the incident is not the sole basis supporting probable cause in
this case.


                                                16
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


exists to arrest an individual, officers “cannot simply turn a blind eye” to exculpatory evidence,

Ahlers, 188 F.3d at 372, or “ignore information which becomes available in the course of routine

investigations,” Fridley, 291 F.3d at 873. However, “[o]nce probable cause is established, an

officer is under no duty to investigate further or to look for additional evidence which may

exculpate the accused.” Ahlers, 188 F.3d at 371; see also Criss v. City of Kent, 867 F.2d 259, 263

(6th Cir. 1988) (noting that a suspect’s “plausible explanation” for suspicious behavior does not

“require the officer to forego [an] arrest pending further investigation if the facts as initially

discovered provide probable cause”).

       In general, had Hornbacher and Glowney arrested Rayfield solely for violating the PPO’s

prohibition on “confronting” Sawinski, the officers should have reviewed the video before

arresting Rayfield, as it allegedly contained exculpatory––and corroborative––evidence showing

that Rayfield had not violated the PPO. Specifically, unlike cases in which a suspect merely tells

officers that he is innocent or offers an innocent explanation for his suspicious actions, Rayfield

attempted to show Hornbacher and Glowney documentary evidence which, he contends, proved

that Sawinski was the aggressor and, therefore, he had not violated the PPO. Cf. Klein, 275 F.3d

at 552 (“Where the police have sufficient inculpatory evidence to give rise to a determination of

probable cause and they do not know of any exculpatory evidence, we have held that ‘the failure

to make a further investigation does not negate probable cause.’” (emphasis added) (quoting

Coogan v. City of Wixom, 820 F.2d 170, 173 (6th Cir. 1987))); Fridley, 291 F.3d at 874–75

(concluding that officers do not have to investigate a defendant’s possible affirmative defense

before arresting him unless the officers “conclusively knew” the defense applied to him). Here,


                                                17
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


the need to view the potentially exculpatory video is particularly notable given the abstract facts

of this case, as Rayfield’s amended complaint indicates that, at the very least, Hornbacher

suspected both that the PPO was unnecessary and that Sawinski, the only eye witness, had not

been truthful about her fear of Rayfield when she secured the PPO. See Gardenhire, 205 F.3d at

316–18 (noting that “[a] police officer has probable cause only when he discovers reasonably

reliable information that the suspect has committed a crime” and concluding that there was a

question of material fact as to the existence of probable cause when the police relied on the

testimony of only the complainant and did not investigate the suspects’ statements and evidence

suggesting that the complainant had actually stolen from the suspects). Although officers are not

required to conduct further investigations to disprove possible affirmative defenses or to

corroborate a suspect’s proclaimed innocence, when a suspect presents allegedly exculpatory, and

quickly ascertainable, evidence showing that the officers’ basis for probable cause is inaccurate,

those officers may not turn a “blind eye” to that evidence in favor of the inculpatory evidence.

Ahlers, 188 F.3d at 372.

       The problem for Rayfield, however, is that the video was not, in fact, exculpatory evidence.

Rayfield contends that the video would have shown that: (1) Sawinski, rather than Rayfield, was

the aggressor; and, (2) Rayfield had therefore not violated the PPO. R. 15 (Am. Compl. ¶ 31)

(Page ID #86). But even if the video had shown that Sawinski was the aggressor, this would not

have undermined the officers’ conclusion that Rayfield had violated the PPO. The PPO prohibited

Rayfield from “remaining on property [that Sawinski] occupied.” R. 26-1 (PPO at 1) (Page ID

#152). Rayfield notes in his amended complaint that Sawinski reported an “altercation” between


                                                18
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


the two of them. R. 15 (Am. Compl. ¶ 26) (Page ID #86). Consequently, even if Sawinski initiated

the altercation, because there was, in fact, an altercation between the two on property that Sawinski

“occupied,” reasonable officers could conclude that Rayfield had violated the PPO. Viewing the

video would not have changed that fact or the probable cause calculus; Hornbacher and Glowney,

therefore, were not required to view it. Cf. In re Kabanuk, 813 N.W.2d 348, 352 (Mich. Ct. App.

2012) (“[O]ne who holds a PPO is under no obligation to act in a certain way. Instead, a court

must look only to the behavior of the individual against whom the PPO is held.”).

        For all the reasons stated above, we agree that, even taking all of Rayfield’s allegations as

true, Rayfield has not plausibly asserted that Hornbacher and Glowney lacked probable cause to

arrest him for violating the PPO. We consequently affirm the district court’s dismissal of Count I

for failure to state a claim.

        2. Unlawful Detention

        In Count II and Count III, Rayfield contends that Hornbacher, Glowney, and John Doe City

defendants violated his Fourth Amendment rights when they detained him in jail without probable

cause. R. 15 (Am. Compl. ¶¶ 60, 67 (Page ID #91–92) (asserting in Count II that “[t]he Fourth

Amendment prohibits [the] government from detaining a person before they are charged with a

crime in the absence of probable cause” and that “Defendants lacked legal justification, or probable

cause, to detain Plaintiff for this period of time”); id. ¶ 81 (Page ID #94) (asserting in Count III

that “Defendants lacked legal justification, or probable cause, to detain Plaintiff for 72 hours”).

Rayfield also asserts that, by detaining him for three days, Hornbacher, Glowney, and John Doe

City defendants violated Michigan Compiled Laws § 764.15b(2). Id. ¶¶ 59–72 (Page ID #91–93).


                                                 19
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


In Count III, Rayfield again contests the length of his detention without probable cause, this time

under the Due Process Clause of the Fourteenth Amendment. Id. ¶¶ 73–86 (Page ID #93–95).

        The district court correctly granted the defendants’ motions to dismiss these claims. First,

to the extent that Rayfield bases his § 1983 wrongful-detention claim against Hornbacher,

Glowney, and the John Doe City defendants on their violation of the 24-hour detention limit under

Michigan law, such an allegation is not cognizable under § 1983. Harrill v. Blount County,

55 F.3d 1123, 1125 (6th Cir. 1995) (“The violation of a right created and recognized only under

state law is not actionable under § 1983.”); Unger v. City of Mentor, 387 F. App’x 589, 592 (6th

Cir. 2010) (affirming the district court’s dismissal of the plaintiff’s claim alleging a violation of

Ohio’s public employees collective bargaining statute under Rule 12(b)(6) because “[a] state law,

like Ohio’s collective bargaining statute, cannot create a federal right and therefore cannot underlie

Unger’s § 1983 claim”).

        Second, although the Supreme Court has recognized that detention without probable cause

would violate the Fourth Amendment, see Manuel v. City of Joliet, 137 S. Ct. 911, 919 (2017), as

noted above, Hornbacher and Glowney had probable cause to arrest––and thereafter detain––

Rayfield for violating the PPO. Similarly, to the extent Rayfield raises this same argument under

the Due Process Clause of the Fourteenth Amendment, rather than the Fourth Amendment, see

Count III, it likewise fails.

        Third, although Rayfield’s claim under the Due Process Clause of the Fourteenth

Amendment in Count III is somewhat vague and, moreover, repetitive of the allegations raised in

Count II, we agree with the district court’s conclusion that any allegations relating to the length of


                                                 20
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


Rayfield’s detention absent probable cause must be brought under the Fourth Amendment, not the

Fourteenth Amendment. See Gregory v. City of Louisville, 444 F.3d 725, 750 (6th Cir. 2006),

cert. denied, 549 U.S. 1114 (2007) (“[C]laims which allege continued detention without probable

cause must be pursued and analyzed under the Fourth Amendment.”). We therefore affirm the

district court’s dismissal of Count III on that ground.

       Finally, we agree with the district court that Rayfield has failed to state a claim upon which

relief may be granted against Hornbacher, Glowney, and John Doe City defendants for the

allegedly unconstitutional length of Rayfield’s detention––“nearly three days.” See R. 15 (Am.

Compl. ¶ 67) (Page ID #92) (“Defendants held Plaintiff for nearly three days. Defendants lacked

legal justification, or probable cause, to detain Plaintiff for this period of time.”). The length of an

individual’s pre-hearing detention under the Fourth Amendment is governed by County of

Riverside v. McLaughlin, in which the Supreme Court recognized that when a suspect is arrested

without a warrant, he generally must be provided a probable-cause hearing within 48 hours of his

arrest. 500 U.S. 44, 56 (1991). If an arrested individual does not receive a hearing within that

timeframe, “the burden shifts to the government to demonstrate the existence of a bona fide

emergency or other extraordinary circumstance.” Id. at 57.

       Rayfield contends that, by not ensuring that he received a hearing within the prescribed

timeframe, Hornbacher, Glowney, and John Doe City defendants violated his Fourth Amendment

rights. R. 15 (Am. Compl. ¶ 67, 70) (Page ID #92–93) (asserting that “Defendants lacked legal

justification, or probable cause, to detain Plaintiff for this period of time” and explaining that

“Defendants were well aware that Plaintiff would miss his [eviction-action] court date if he were


                                                  21
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


detained on October 2; the fact that he had this date was noted in the police report and should have

been communicated by the arresting officers to the County of Kent when Plaintiff’s custody was

transferred”); id. ¶ 44–45 (Page ID #88) (“Plaintiff protested to the persons detaining him at the

County of Kent facility, several times, that he need[ed] to be in Court on October 2. Despite this

fact, [the Grand Rapids Police Department] failed to make arrangements to transport Plaintiff to

his hearing on the 2nd or to ensure that the County of Kent would do so after transferring his

custody.”).8 It is admittedly arguable that when Hornbacher, Glowney, or the John Doe City

defendants9 transferred custody of Rayfield to the County facility, they should have alerted the

County officials regarding the length of time that they had previously detained Rayfield, to ensure

that Rayfield was not detained for a total of more than 48 hours before a hearing. See Cherrington

v. Skeeter, 344 F.3d 631, 644 (6th Cir. 2003) (noting that a person’s right to receive a probable-




       8
         This is a generous reading of Rayfield’s amended complaint. Although Rayfield cited the
Fourth Amendment in the caption of Count II and vaguely stated “[a]t no point during this more
than 48-hour period was he ever taken before a Circuit Court judge, a District Court judge, or
given bond,” R. 15 (Am. Compl. ¶ 64) (Page ID #92), the enumerated allegations do not reference
the Fourth Amendment or County of Riverside. Rather, Rayfield focuses on the 24-hour detention
limit under Michigan law, which, as noted above, does not provide a basis for a § 1983 claim.
Indeed, the only time that Rayfield connects the length of his detention with a constitutional right
is in Count IV, which relates to municipal liability. See id. ¶ 95 (Page ID #96) (“Plaintiff was
unlawfully detained for nearly three days in violation of Michigan law and his constitutional
rights.”).

       Although we will apply Rayfield’s prolonged detention claim to the John Doe City
       9

defendants, we note that Rayfield has not asserted whether any City officials besides Hornbacher
or Glowney were ever involved in his detention, either before or after he was transferred to the
County facility.


                                                22
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


cause hearing within 48 hours was “clearly established” and remanding for the district court to

consider what role the individual officers actually had in the plaintiff’s prolonged detention).

       There are two primary issues, however, with Rayfield’s allegations. First, Rayfield’s

asserted right to be in court for his eviction proceeding on October 2, 2014 (one day after his arrest

on October 1, 2014) does not clearly implicate his Fourth Amendment rights under County of

Riverside, as the Supreme Court in County of Riverside focused on a 48-hour detention limitation,

not the 24-hour limitation Rayfield apparently demanded.10 To the extent that the City defendants

failed to provide Rayfield with a hearing on October 2, 2014, there is no allegation suggesting that

this would violate the Fourth Amendment under County of Riverside.

       Second, even if Rayfield has plausibly alleged that the City defendants violated his Fourth

Amendment rights when they failed to ensure that he receive a probable-cause hearing within 48

hours, this right was not “clearly established” as applied to Rayfield’s case. See Klein, 275 F.3d

at 550 (requiring that the right be “clearly established”). “The ‘clearly established’ standard [ ]

requires that the legal principle clearly prohibit the officer’s conduct in the particular



       10
          We also note that it is unclear from Rayfield’s amended complaint why, precisely,
Rayfield’s detention was extended past the 48-hour limitation, which officials were engaged in
making this decision, and the amount of control the named Defendants and the John Doe
Defendants actually had in ensuring that Rayfield received a hearing. See Cherrington, 344 F.3d
at 644 (“[B]efore a defendant may be held liable under section 1983, that defendant must first
possess power by virtue of state law, then misuse that power in a way that violates federal
constitutional rights.” (internal quotation marks omitted)). Although the lack of factual allegations
gives us serious pause, because of the other substantive issues with Rayfield’s complaint, we will
not rely on this issue in resolving Rayfield’s appeal. See id. at 644–45 (remanding the plaintiff’s
§ 1983 claim to the district court to consider whether the defendant officers were involved in the
decision to extend the plaintiff’s detention, and were thus liable under § 1983).


                                                 23
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


circumstances before him. The rule’s contours must be so well defined that it is clear to a

reasonable officer that his conduct was unlawful in the situation he confronted.” District of

Columbia v. Wesby, 138 S. Ct. 577, 590 (2018) (emphasis added) (internal quotation marks

omitted). Although we have recognized that, per County of Riverside, officers are on notice that

defendants have a right to a probable-cause hearing within 48 hours, Cherrington, 344 F.3d at 644,

Cherrington does not deal with the factually and legally distinct situation presented by Rayfield’s

case, namely when two municipalities, both of which have authority to process a detainee, jointly

manage the custody of a pre-hearing detainee. Indeed, when discussing his wrongful-detention

claim, Rayfield cites only Cherrington. See Rayfield Brief at 23–24. Moreover, in support of his

municipal liability claim against the City and County, Rayfield states:

       The question is whether an arresting authority may be liable for constitutional
       violations committed by another municipal entity to whom it has regularly transfers
       [sic] custody of its arrestees. The Sixth Circuit has never answered this question.

Id. at 33. While we can plausibly conceive of a situation in which City and County officials would

violate a detainee’s rights under County of Riverside by failing adequately to inform the other

municipal authority regarding the status of the individual’s detention, Rayfield does not provide

us with such a case and we have been unable to identify one. Consequently, because it was not

clearly established that Defendants’ failure to communicate regarding Rayfield’s detention would

necessarily violate Rayfield’s constitutional rights, Hornbacher, Glowney, and John Doe City

defendants are entitled to qualified immunity. We thus affirm the district court’s dismissal of

Counts II and III. See Klein, 275 F.3d at 550.




                                                 24
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


C. Municipal Liability

       Rayfield’s final count asserts that both the County and the City violated his Fourth

Amendment rights by extending his pre-hearing detention beyond the 48-hour limitation

established in County of Riverside. See R. 15 (Am. Compl. ¶¶ 87–98) (Page ID #95–97).11 “To

prevail in a § 1983 suit against a municipality, a plaintiff must show that the alleged violation

occurred because of a municipal policy, practice, or custom; a municipality ‘may not be sued under

§ 1983 for an injury inflicted solely by its employees or agents.’” Brown v. Chapman, 814 F.3d
447, 462 (6th Cir. 2016) (quoting Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978)). Along

with identifying the “conduct properly attributable to the municipality,” a plaintiff “must also

demonstrate that, through its deliberate conduct, the municipality was the ‘moving force’ behind

the injury alleged.” Bd. of Cty. Comm’rs v. Brown, 520 U.S. 397, 404 (1997). Because we have

already determined that Rayfield’s claims against the County were properly dismissed as time-

barred, we focus our analysis on the City’s liability.



       11
          Again, this is a generous reading of Rayfield’s amended complaint. Rayfield almost
exclusively centers his municipal liability claims on the County’s and City’s failure to train their
officials on the requirements under Michigan law. See R. 15 (Am. Compl. ¶¶ 89–91) (Page ID
#95–96) (contending that neither the City nor the County provided its officers with “training as to
Michigan law’s requirements and timeframes for disposition of a person arrested for a purported
PPO violation” and asserting that the agreement between the City and County regarding
detainment of prisoners “does not provide adequate procedures to conform with Michigan law’s
requirements and timeframes for disposition of a person arrested for a purported PPO violation”).
To the extent that Rayfield contends that the City and County may be held liable for failing to train
their employees to follow Michigan law, such a claim is not cognizable under § 1983. See Harrill,
55 F.3d at 1125. Although Rayfield’s apparent failure to allege a constitutional violation may well
form an additional basis for affirming the district court’s dismissal, because both the district court
and Defendants addressed the merits of Rayfield’s Monell claim, we will do the same.


                                                 25
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


        Rayfield bases his Monell claim on the City’s alleged failure to train City officials on how

to ensure that, following an individual’s arrest by City police officers, a person is not detained in

excess of 48 hours if he is transferred to the County’s custody. R. 15 (Am. Compl. ¶ 92) (Page ID

#96) (“Defendants City of Grand Rapids and the County of Kent have failed utterly to train or

instruct their officers in Michigan Law’s requirement that a person arrested for a PPO violation

shall be brought before the court within 24 hours of the arrest or else must be released on bond.”);

id. ¶ 95 (“Plaintiff was unlawfully detained for nearly three days in violation of Michigan law and

his constitutional rights.” (emphasis added)). A Monell claim for failure to train may be brought

“[o]nly where a municipality’s failure to train its employees in a relevant respect evidences a

‘deliberate indifference’ to the rights of its inhabitants,” thereby showing the necessary “policy or

custom” to establish § 1983 liability. City of Canton v. Harris, 489 U.S. 378, 389 (1989). Thus,

Rayfield must show: “(1) that a training program is inadequate to the tasks that the officers must

perform; (2) that the inadequacy is the result of the [municipality’s] deliberate indifference; and

(3) that the inadequacy is closely related to or actually caused [his] injury.” Brown, 814 F.3d at

463 (quotation marks omitted). Finally, in the context of a deliberate-indifference Monell claim,

a plaintiff must also show that the right underlying the failure-to-train claim is clearly established.

Arrington-Bey v. City of Bedford Heights, 858 F.3d 988, 995 (6th Cir. 2017) (“The violated right

. . . must be clearly established because a municipality cannot deliberately shirk a constitutional

duty unless that duty is clear.”).




                                                  26
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


       As an initial matter, and assuming we can consider the merits of Rayfield’s Monell claim

after finding that the individual defendants are entitled to qualified immunity12, it is easily

conceivable that, when two municipalities share custody over a pre-hearing detainee and fail to

train their officials to ensure compliance with County of Riverside, a detainee’s Fourth Amendment

rights may well be violated. See Cherrington, 344 F.3d at 647 (noting, in the context of liability

for a single municipality, that “[i]t surely is foreseeable that the Defendant City’s police officers

will occasionally make warrantless arrests, and thus will require instruction on the need to ensure

that individuals arrested without a warrant are brought before a magistrate within 48 hours for a

probable cause determination”); see also Brown, 814 F.3d at 463 (noting that under City of Canton

v. Harris, a plaintiff may show deliberate indifference when the municipality fails “to provide

adequate training in light of foreseeable consequences that could result from the lack of instruction,

as would be the case, for example, if a municipality failed to instruct its officers in the use of

deadly force” (internal quotation marks omitted)). This possibility is particularly heightened for

individuals who are arrested by one municipality and transferred to the custody of another, as the


       12
          It is undecided whether a municipality’s liability under § 1983 is predicated on first
finding that an individual officer or employee is also liable. See, e.g., City of Los Angeles v. Heller,
475 U.S. 796, 799 (1986) (“If a person has suffered no constitutional injury at the hands of the
individual police officer, the fact that the department regulations might have authorized the use of
constitutionally excessive force is quite beside the point.”); accord Watkins v. City of Battle Creek,
273 F.3d 682, 687 (6th Cir. 2001); but see Winkler v. Madison County, 893 F.3d 877, 899–901
(6th Cir. 2018) (noting that Heller and Watkins did not consider instances in which the municipality
directly caused the violation, the violation was caused by government officials not named in the
complaint, or the violation was caused by a combination of government-sponsored conduct that is
not easily traceable to one individual official). Recognizing our unsettled precedent on this issue,
because we ultimately conclude that Rayfield’s Monell claim fails to state a claim under Rule
12(b)(6), we need not resolve this issue as it applies to Rayfield’s appeal.


                                                  27
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


likelihood of miscommunication or administrative delays when more than one governmental entity

is involved may well extend a person’s detention beyond the time frame established in County of

Riverside.

       Despite this constitutionally precarious system, Rayfield’s claim fails.          Specifically,

because we have already concluded that, even assuming Rayfield has plausibly alleged a

constitutional violation, Rayfield’s particular constitutional rights were not “clearly established,”

we must affirm the district court’s dismissal of Rayfield’s Monell claims for failure to state a claim.

See Arrington-Bey, 858 F.3d at 995 (affirming summary judgment for the municipality defendant

because it was not clearly established that officers would have been required to seek medical

attention for the plaintiff). And although Rayfield contends that the City “had a nondelegable duty

to ensure that the County of Kent did not violate the constitutional rights of arrestees,” Rayfield

Brief at 32, Rayfield cites only one out-of-Circuit appellate court and various district courts for

support, id. at 32–36; see also Gardenhire, 205 F.3d at 311 (noting that when determining whether

a right is “clearly established,” a court must first look to the decisions of the Supreme Court, then

to this Circuit’s opinions, and finally to decisions of other circuit courts). Moreover, to the extent

the Eighth Circuit’s decision in Young v. City of Little Rock, 249 F.3d 730 (8th Cir. 2001), is

instructive on the issue of delegable duties between municipalities, we have previously suggested

a difference in opinion. Cf. Deaton v. Montgomery County, 989 F.2d 885, 889–90 (6th Cir. 1993)

(concluding that, in the context of a failure-to-train Monell claim, the county had no affirmative

duty to determine whether the city, which had control over the plaintiff, had engaged in




                                                  28
No. 18-1927, Weston Rayfield v. City of Grand Rapids et al.


constitutionally impermissible strip searches).13 Given this Circuit’s case law, as well as the

limited authority identified by Rayfield, we cannot say that, as applied to the City, Rayfield’s

constitutional rights were “clearly established” in October 2014. We thus affirm the district court’s

dismissal of Rayfield’s Monell claims.

                                        IV. CONCLUSION

          For the reasons set forth above, we AFFIRM the district court’s dismissal of Rayfield’s

claims.




           Moreover, the nondelegable-duty doctrine seems like a poor fit for Rayfield’s claim
          13

against the City, because Rayfield, unlike the plaintiff in Young, asserts that the City is liable for
its failure to train its own officials, not its failure to train the County’s officials. See R. 15 (Am.
Compl. ¶ 89) (Page ID #95) (“Defendant City of Grand Rapids,[ ] upon information and reasonable
belief, provides its police officers with no training as to Michigan law’s requirements and
timeframes for disposition of a person arrested for a purported PPO violation.”).


                                                  29